Citation Nr: 0821370	
Decision Date: 06/30/08    Archive Date: 07/02/08

DOCKET NO.  06-14 279A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for bilateral tinnitus. 


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1966 to 
February 1969.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review. 

The Board notes that the veteran's February 2006 notice of 
disagreement (NOD) also expressed the veteran's 
dissatisfaction with the RO's denial of service connection 
for post traumatic stress disorder (PTSD).  However, in his 
May 2006 statement submitted in lieu of VA Form 9, the 
veteran only specifically identified tinnitus as the issue 
being appealed.  Therefore, because the issue of entitlement 
to service connection for PTSD has not been perfected, that 
matter will not be further adjudicated.  See 38 C.F.R. § 
20.202 (2007). 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's bilateral tinnitus is causally or 
etiologically related to his military service.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the veteran, the 
veteran's bilateral tinnitus was incurred in service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.303, 3.310(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice required must be provided to the 
claimant before the initial unfavorable decision on a claim 
for VA benefits, and it must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).

Because the claim of service connection for bilateral 
tinnitus on appeal is being granted, there is no need to 
review whether VA's statutory duties to notify and assist are 
fully satisfied as any error would be non-prejudicial.  See 
38 U.S.C.A.  
§§ 5100, 5102, 5103, 5103A, 5106, 5107, (West 2002 & Supp. 
2007); see also 38 C.F.R. §§ 3.102, 3.159 (2007).


LAW AND ANALYSIS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In addition, service connection may be established on a 
secondary basis for a disability which is proximately due to 
or the result of service-connected disease or injury.  38 
C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is entitled to service connection for bilateral 
tinnitus.  

The RO denied service connection for tinnitus because the 
August 2005 VA examiner diagnosed the veteran with right ear 
tinnitus, and the veteran was service connected for left ear 
hearing loss only.  However, the Board notes that only a 
single 10 percent evaluation is assigned for tinnitus, 
whether the sound is perceived as being in one ear, both 
ears, or in the head.  38 C.F.R. § 4.87, Diagnostic Code 
6260, note 2 (2007).  The Federal Circuit has affirmed this 
interpretation of Diagnostic Code 6260 as authorizing only a 
single 10-percent rating for tinnitus, whether perceived as 
unilateral or bilateral.  Smith v. Nicholson, 451 F.3d 1344 
(Fed. Cir. 2006).  Thus, because there is no legal basis for 
distinguishing between each ear for purposes of a claim for 
service connection for tinnitus, the Board will consider the 
veteran's claim for tinnitus without such a distinction. 

The veteran has made repeated statements that he developed 
tinnitus as a result of acoustic trauma during service.  Lay 
evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007), see also Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2007).  At his July 1993 
VA examination, the veteran reported occasional tinnitus to 
the VA examiner, although he did not seek service connection 
for tinnitus at that time.  Upon initiating his claim in May 
2005, the veteran indicated that his bilateral tinnitus began 
in 1966.  The veteran also reported that tinnitus had existed 
since 1966 to the August 2005 VA examiner.  In his February 
2006 notice of disagreement (NOD), the veteran indicated that 
he was routinely exposed to acoustic trauma as a heavy 
equipment operator in Vietnam.  In addition to providing a 
consistent history of tinnitus that began in service, the 
veteran's personnel records confirm that the veteran was as 
an asphalt mechanic operator in service and that he served in 
the Republic of Vietnam.  

The Board finds the veteran's statements in this case are 
credible and accordingly concedes acoustic trauma during 
service.  In addition, the Board notes that tinnitus is 
subjective, and the kind of condition to which lay testimony 
is competent.  See Charles v. Principi, 16 Vet. App. 370, 374 
(2002) (finding veteran competent to testify to 
symptomatology capable of lay observation); Layno v. Brown, 6 
Vet. App. 465, 469 (1994) (noting competent lay evidence 
requires facts perceived through the use of the five senses).  
Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
at 469; see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 
(1991) ("Although interest may affect the credibility of 
testimony, it does not affect competency to testify.").  

Moreover, in a September 1993 rating decision, the veteran 
was service connected for left ear hearing loss.  Although 
the veteran was denied service connection for right ear 
hearing loss, a July 1993 VA examination noted that the 
veteran also had right ear hearing loss and reported 
occasional tinnitus.  A diagnosis of bilateral, asymmetrical 
hearing loss was confirmed by the August 2005 VA examiner, 
who diagnosed mild to moderate, sloping, sensorineural 
hearing loss in the left ear and severe, flat, mixed hearing 
loss in the right ear.  The fact that the veteran has been 
diagnosed as having bilateral hearing loss and granted 
compensation for a service-related hearing loss adds to the 
credibility of his contention that his tinnitus is related to 
service because "an associated hearing loss is usually 
present" with tinnitus.  The Merck Manual, Sec. 7, Ch. 82, 
Approach to the Patient with Ear Problems.  Concerning this, 
the Board notes that tinnitus may occur as a symptom of 
nearly all ear disorders including sensorineural or noise-
induced hearing loss.  Id.  With regard to the latter, the 
evidence of record reflects that the veteran's hearing loss 
is noise-induced, i.e., a result of his exposure to acoustic 
trauma during service.  In this regard, the Board notes that 
"high frequency tinnitus usually accompanies [noise-induced] 
hearing loss."  The Merck Manual, Section 7, Ch. 85, Inner 
Ear.  

The only evidence unfavorable to the claim for service 
connection in this case consists of the August 2005 VA 
medical examination report which states that tinnitus is not 
as least as likely as not related to the veteran's left ear 
hearing loss.  However, this report also contains evidence 
which is favorable to the veteran's claim. 

The positive evidence of record consists of the July 1993 VA 
examination, the August 2005 VA examination, the above-noted 
provisions from The Merck Manual and the veteran's 
contentions.  The July 1993 VA examination established 
service connection for left ear hearing loss that has been 
etiologically linked to the veteran's active service, and 
also noted that the veteran reported occasional tinnitus.  
The August 2005 VA examination diagnosed the veteran with 
bilateral, asymmetrical hearing loss, noted that the veteran 
continued to assert that he has experienced tinnitus since 
service, and etiologically linked the veteran's tinnitus to 
noise exposure in the military.  The cited provisions from 
The Merck Manual confirm that tinnitus usually accompanies 
noise-induced hearing loss, which the veteran in this case 
has been diagnosed with.  Finally, the Board has determined 
that the veteran's contentions that he has experienced 
tinnitus since service are competent and credible evidence 
upon which the Board may rely in making its decision. 

Thus, based on the July 1993 VA examination, the August 2005 
VA examination, the provisions from The Merck Manual noted 
above and the veteran's statements, the Board concludes that 
evidence for and against the claim for service connection for 
tinnitus is at least in approximate balance.  In other words, 
the Board finds, based on this record that the veteran's 
tinnitus is as likely the result of his noise exposure in 
service or associated with his service-connected noise-
induced left ear hearing loss as it is the result of some 
other factor or factors.  Accordingly, the Board will resolve 
the benefit of the doubt in favor of the veteran in this case 
as the law requires and grant service connection for 
tinnitus.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2007).


ORDER

Entitlement to service connection for bilateral tinnitus is 
granted.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


